      Case 3:20-cv-00163-DPM-JJV Document 10 Filed 11/05/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

STEVEN R. HASTINGS                                                        PLAINTIFF
ADC #171672

V.                         No. 3:20CV163-DPM-JTR

MARJORIE HALL, Health Services
Administrator, North Central Unit, et al.                            DEFENDANTS

                                       ORDER

      Plaintiff Steven R. Hastings (“Hastings”) has filed a Motion to Appoint

Counsel in this § 1983 action. Doc. 5.

      A pro se litigant does not have a statutory or constitutional right to have

counsel appointed in a civil case. Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir.

2018); Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006). However,

the Court may, in its discretion, appoint counsel if the pro se prisoner has stated a

non-frivolous claim and “the nature of the litigation is such that plaintiff as well as

the court will benefit from the assistance of counsel.” Patterson, 902 F.3d at 850

(quoting Johnson v. Williams, 788 F.2d 1319, 1322 (8th Cir. 1986)). In making this

determination, the Court must weigh and consider the following factors: (1) the

factual and legal complexity of the case; (2) the plaintiff’s ability to investigate the

facts; (3) the existence of conflicting testimony; and (4) the plaintiff’s ability to

present his claims. Id.; Phillips, 437 F.3d at 794.
      Case 3:20-cv-00163-DPM-JJV Document 10 Filed 11/05/20 Page 2 of 2




      In his Complaint and two Amended Complaints, Hastings alleges that

Defendants subjected him to unconstitutional conditions of confinement and

retaliated against him by forcing him to accept a diabetic meal tray for eleven weeks,

or go without eating. These claims are not legally or factually complex. Although

Hastings points to his limited education, lack of legal experience, and psychological

history, he appears capable of presenting his claims at this time without the benefit

of appointed counsel. After Defendants have been served and have filed an Answer

or Motion to Dismiss, Hastings may utilize the discovery processes to obtain further

information to litigate his claims.

      After carefully considering the pertinent factors, the Court concludes that, at

this early stage in the proceeding, they do not weigh in favor of appointment of

counsel. Thus, Hastings’s Motion to Appoint Counsel is DENIED.

      IT IS THEREFORE ORDERED THAT:

      1.     Hastings’s Motion to Appoint Counsel (Doc. 5) is DENIED.

      2.     Hastings’s Motion for Status (Doc. 8) is GRANTED. The Court is

directed to send him an updated copy of the docket sheet.

      DATED this 5th day of November, 2020.


                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
